Citation Nr: 1738767	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  A copy of the transcript from the hearing is of record.

In November 2013, the Board reopened the claim for service connection for Parkinson's disease and remanded the issue to the RO for further adjudication.  In this decision, the Board also deferred its decision on the TDIU claim as it was inextricably intertwined with the claim of entitlement to service connection for Parkinson's disease.

In July 2015, the Board denied service connection for Parkinson's disease and entitlement to a TDIU.

In October 2016, the U.S. Court of Appeals for Veterans Claims (Court) vacated that part of the July 2015 Board decision that denied entitlement to service connection for Parkinson's disease, and remanded the matter for readjudication.  The Court noted that the Veteran did not raise any contentions of error with respect to the TDIU issue and the Court did not address it.

In July 2017 a letter, the Veteran's attorney waived the Veteran's right to another hearing as the Veterans Law Judge who had held the February 2013 hearing had left employment with the Board.  The letter additionally waived RO consideration of the evidence submitted with the letter and any Veterans Claims Assistance Act of 2000 (VCAA) notice errors.  The case has now been returned to the Board for appellate review.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, Parkinson's disease is attributable to service.


CONCLUSION OF LAW

Parkinson's disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Parkinson's Disease

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

In addition, service connection for certain chronic diseases, including Parkinson's disease (organic disease of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
 §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his Parkinson's disease is a result of exposure to toluene and other cleaning solvents during his military service while stationed in Elefsis, Greece where he performed custodial duties without wearing protective equipment.

In this case, military personnel records confirm that the Veteran was stationed in Elefsis, Greece during the first four months of 1972.

Post-service medical treatment records revealed that the Veteran was initially diagnosed with Parkinson's disease in 2004, although it was thought that he had been exhibiting some symptoms in the late 1990s.  VA treatment records dated April 2007 and March 2010 indicated that the Veteran had idiopathic Parkinson's disease.  The private neurologist who diagnosed the Veteran's Parkinson's disease in 2004 declined to provide an etiological opinion in May 2012.  The Veteran continues to be treated for Parkinson's disease.

The evidence of record includes written statements and testimony from the Veteran that indicate he worked with toluene in service during the first four months of 1972.  The Veteran submitted buddy statements that corroborated that the Veteran worked with toluene at the beginning of 1972, including statements from his former commanding officers and fellow soldiers.

The Veteran has submitted various written materials relating to toluene.  A Material Safety Data Sheet (MSDS) for toluene indicated that toluene released into the air is expected to have a half-life of less than one day and that it is not expected to significantly bioaccumulate.  The MSDS also indicated that toluene may affect the liver, kidneys, blood system or central nervous system (CNS) and cause irritation to skin, eyes and respiratory tract.  Reports of poisoning related to chronic exposure described anemia, liver and kidney damage and dermatitis.  There was no mention of Parkinson's disease in the MSDS.

A case study in environmental medicine indicated that gasoline contains 5 percent to 7 percent toluene by weight, making toluene a common airborne contaminant in industrialized countries.  Common household products and cigarette smoke contribute to toluene in indoor air.  The case study stated that percutaneous absorption is slow through intact skin and rarely produces toxicity.  In the body, the half-life of toluene ranges from several minutes in highly vascularized organs to slightly over one hour in fatty tissue.  Toluene's affinity for the lipid-rich structures of nervous tissue results in CMS toxic effects within minutes.  Most inhaled or ingested toluene is eliminated in urine within 12 hours after exposure.  Although the question of the relationship between cancer and toluene was discussed, there was no mention of Parkinson's disease in the case study submitted by the Veteran.

An article from Viartis indicated that there were toxic causes of Parkinson's disease.  Toluene was mentioned as a solvent that has been shown to cause or that has been associated with people with Parkinson's disease.  Two studies, one from 1999, and one from 2003, were referenced in a footnote associated with this statement.

The Veteran has submitted various statements from medical personnel in support of his contention that there is an etiologic link between his in-service exposure to toluene and his Parkinson's disease.

An August 2010 report from a physician at an environmental medicine clinic, Dr. G. M., indicated that the Veteran was diagnosed with Parkinson's disease in 2003.  The physician wrote that the Veteran had researched Parkinson's disease and noted a possible link between some cases of Parkinson's disease and toluene exposure.  The Veteran told the physician about his in-service exposure to toluene for four months and reported that he felt poorly after some days working with the solvent, but the Veteran did not recall any specific symptoms such as headaches, vision or speech changes or gait disturbances.  The Veteran denied post-service exposure to toluene.  The physician stated that there was a gap of 30 years between the appellant's toluene exposure and his diagnosis of Parkinson's disease.  After examination of the Veteran, the physician stated that the Veteran's case was difficult to sort out given the length of time between his exposure and symptoms and the multifactorial nature of Parkinson's disease.  The physician noted that there were several articles in publications describing links between toluene and Parkinson's disease in both epidemiological studies with humans and animal models for neurotoxicity.  Classically, toxin-induced Parkinsonism has occurred in direct temporal relationship to the exposure.  However, there were some articles discussing long reported latent periods between exposure and disease.  The physician went on to note that there is no irrefutable proof that the Veteran's reported exposure caused his Parkinson's disease; however, the physician also concluded that the possibility of a relationship between the exposure and disease could not be excluded.

A June 2012 letter from a nurse practitioner, K. S., at Advanced Neurological Associates stated that evidence-based research has shown that exposure to toxins such as toluene increases a person's risk of developing Parkinson's disease.  The nurse practitioner did not provide any information as to how an increased risk is related to actual causation.

In September 2014, the physician who wrote the August 2010 environmental medicine clinic report, Dr. G. M., wrote a letter in which he went over points made in his earlier report.  The physician stated that there have been several studies looking at the effects of organic solvents, including toluene, and the development of Parkinson's disease.  The link was described as being strongest between acute exposure to toluene and the development of Parkinson's-like symptoms, although other studies showed increased risk of developing Parkinson's disease years later after exposure to organic solvents.  The physician stated that the available data have not established a predictable causal relationship in terms of duration or intensity of exposure and development of neurodegenerative disease.  The best available evidence at present has demonstrated that there is potential increased risk of developing neurodegenerative diseases such as Parkinson's disease after exposure to organic solvents, but specific risk by agents is not clearly defined.  The physician concluded that, given the uncertainty in the data regarding exposure and risk he was unable to conclusively exclude the reported toluene exposure as a cause of the Veteran's Parkinson's disease.

A February 2015 letter from the Veteran's private treating neurologist, Dr. N. D., noted that she first saw the Veteran in 2012, and that the Veteran related to her that he had already been told that his Parkinson's disease was due to his toluene exposure while in the military.  The neurologist noted that this was not a direct linkage that she had made.  The neurologist further noted that it was certainly reasonable that chemical exposure may have caused a Parkinsonism in the Veteran.

In January 2015, a VA medical opinion was obtained.  The VA examiner indicated that at the time, there had not been adequate studies of specific chemicals, including solvents, to establish a clear medically established causation between prior solvent exposure (such as toluene) and Parkinson's disease.  The examiner noted to date there have been various reports and studies suggesting an increased risk for developing Parkinson's disease due to solvent exposure but no causal connection.  The examiner concluded that, in the absence of medically established evidence, it would be mere speculation to conclude that the Veteran's Parkinson's disease was causally related to his prior exposure to solvents such as toluene.

In July 2017, the Veteran submitted a report from a private physician, Dr. V. C.  The report indicated that the physician was an occupational/environmental physician.  The physician opined that it is at least as likely as not that the Veteran was exposed to organic solvents; including toluene and that this exposure at least as likely as not caused his Parkinson's disease.  In reviewing the Veteran's file, the physician noted the "buddy" statements from the Veteran's commanding officers and Army buddies stationed with him during the time of his indicated exposure.  The physician also noted various scientific studies that indicated the association between organic solvents and Parkinson's disease.  The physician also indicated a study that indicated the role of genetics and an increased risk of Parkinson's disease when exposed to organic solvents.  The physician noted that the Veteran submitted a statement that attested to the fact that his parents (mother aged 61 and father aged 62) were both in good health and had no medical problems.  The physician noted that if the Veteran's parents had Parkinson's disease, then certainly they would have exhibited some symptomatology by the seventh decade of life.  The physician further noted that even if there was a family history, it is extremely rare that genetics is the only cause, and the Veteran had symptoms at a relatively young age, thereby indicating that organic solvents were responsible.

The evidence weighing in favor of the Veteran's claim consists of the Veteran's military personnel records indicating his service in Elefsis, Greece during the first four months of 1972, the Veteran's statements of toluene exposure, buddy statements corroborating the Veteran's statements of toluene exposure, submitted written materials relating to toluene, and a positive private medical opinion.  The evidence weighing against the claim is the VA medical opinion and to some degree, the various equivocal statements of Drs. M. and D. although the Board does note that the VA examiner appears to rely on the lack of a "clear medically established causal connection" in formulating her opinion.  The Board notes that such a standard is not required for adjudicative purposes.  However, it appears from the somewhat equivocal medical opinions that at the time of the statements it remained unknown whether there was a link between exposure to toluene and the development of Parkinson's disease.  As noted, some of the submitted opinions note the multifactorial nature of Parkinson's disease and reach the conclusion that the evidence demonstrates a potential increased risk of developing neurodegenerative diseases such as Parkinson's disease after exposure to organic solvents although specific risk by agents is not clearly defined.  Conversely, the recent July 2017 private report of Dr. C., an occupational/environmental physician, noted that in 2015, it was reported that exposure to organic solvents have been related to hallmarks of Parkinson's disease including mitochondrial dysfunction and aggregation of apha-synuclein, which is a key component of Lewy Bodies which is the cause of dementia in Parkinson's disease, indicating that Parkinson's disease has a multifactorial origin.  He noted that perhaps the most compelling evidence for an association is that beginning in March of 2017, VA began presumptively service-connecting Parkinson's disease to exposure to drinking water at Camp Lejeune, which was contaminated with multiple organic solvents including toluene from 1957 until 1987.  While most of the scientific literature does not separate out various organic solvents individually, it is because most workers are exposed to multiple organic solvents.  The examiner also addressed the lack of family history of Parkinson's disease and noted that even if there was a positive family history, it is extremely rare that genetics is the only cause, and the Veteran had symptoms at a relatively early age, thereby indicating that organic solvents were responsible.

The Board finds that overall the evidence is in relative equipoise as to the matter of whether Parkinson's disease is attributable to service.  Thus, the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for Parkinson's disease is warranted.



							(Continued on the next page)

ORDER

Service connection for Parkinson's disease is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


